Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is entered into as
of December 20, 2012, by and between Universal Truckload Services, Inc., by and
on behalf of itself and its successor companies, affiliated companies, and
assigns(hereinafter referred to collectively as “UTSI”), and Harold E. “Scott”
Wolfe (“EMPLOYEE”), and the parties therefore agree as follows:

This Agreement amends and restates the Employment Agreement dated May 29, 2007,
by and between Logistics Insight Corp and EMPLOYEE.

Subject to the terms and conditions contained in this Agreement and during the
Term of this Agreement (as defined below), UTSI hereby employs EMPLOYEE in the
position of Chief Executive Officer, with such duties and responsibilities as
are commensurate with such office and may from time-to-time be assigned to
EMPLOYEE by UTSI’s Board of Directors.

EMPLOYEE hereby accepts such employment as a full time employee, and while
employed, shall devote his full business time, skills, energy and attention to
the business of UTSI and its subsidiaries, shall perform his duties in a
diligent, loyal, businesslike and efficient manner, all for the sole purpose of
enhancing the business of UTSI, and its subsidiaries, and in a manner consistent
with all UTSI policies, resolutions and directives from time to time stated or
made by the Board of Directors. Moreover, EMPLOYEE shall perform such services
and duties as are consistent with EMPLOYEE’s position, are necessary or
appropriate for the operation and management of UTSI and its subsidiaries, and
as are normally expected of persons appointed to executive positions in the
business in which UTSI and its subsidiaries are engaged.

 

1. Term of Employment

The initial term of EMPLOYEE’S employment under this Agreement commenced on
May 29, 2007, and shall expire on December 31, 2014 (the “Term”).

 

2. Compensation for Services

During the Initial Term, UTSI shall pay to EMPLOYEE annual base salary (“Base
Salary”) as their Chief Executive Officer at the following rate:

 

Period

   Base Salary as CEO  

October 1, 2012 – September 30, 2013

   $ 425,000   

October 1, 2013 – December 31, 2014

   $ 450,000   



--------------------------------------------------------------------------------

Base Salary shall be payable in equal installments pursuant to UTSI’S payroll
system in effect from time to time, less all applicable taxes required to be
withheld by UTSI pursuant to federal, state or local law.

UTSI may also pay to EMPLOYEE a bonus or other incentive compensation as
approved by the Board of Directors or Compensation and Stock Option Committee of
UTSI from time to time. Any existing or past bonus plans will not be impacted by
this agreement. Where EMPLOYEE is covered by any other specific plans adopted by
the Company (i.e. stock options, restricted stock grants, etc.) the terms of
such plans shall govern such plans in the case of any contradiction between the
terms of such plans and this agreement.

 

3. Benefits

EMPLOYEE shall be entitled to fringe benefits provided by UTSI for its employees
in the normal course of business and such other benefits as approved by the
Board of Directors.

 

4. Business Expenses

UTSI shall reimburse EMPLOYEE for all reasonable and necessary business expenses
incurred by him in the performance of his duties hereunder with respect to
travel, entertainment and other business expenses, subject to UTSI’s business
expense policies in effect from time to time, including its procedures with
respect to the manner of incurring, reporting and documenting such expenses.

 

5. Proprietary Information

a. EMPLOYEE shall forever hold in the strictest confidence and not disclose to
any person, firm, corporation or other entity any of UTSI’s Proprietary
Information (as defined below) or any of UTSI’s Records (as defined below)
except as such disclosure may be required in connection with EMPLOYEE’s work for
UTSI and as expressly authorized by UTSI’s Board of Directors in writing.

b. For the purposes of this Agreement, the term “Proprietary Information” shall
mean intercompany publications, unpublished works, plans, policies, computer and
information systems, software and other information and knowledge relating or
pertaining to the products, services, sales or other business of UTSI or its
successor, affiliates and customers in any way which is of a confidential or
proprietary nature, the prices it obtains or has obtained from the sale of its
services, its manner of operation, its plans, processes or other data,
contracts, information about contracts, contract forms, business applications,
costs, profits, tax information, marketing information, advertising methods,
customers, potential customers, brokers, potential brokers, employees, matters
of a technical nature (including inventions, computer programs, concepts,
developments, contributions, devices, discoveries, software and documentations,
secret processes

 

2



--------------------------------------------------------------------------------

or machines, including any improvements thereto and know-how related thereto,
and research projects, etc.), and other information not generally available to
the public, without regard to whether all of the foregoing matters will be
deemed confidential, material or important. Anything to the contrary
notwithstanding, the parties hereto stipulate that any and all knowledge, data
and information gathered by the EMPLOYEE through this Agreement, his employment
with UTSI and the operation of the business of UTSI is deemed important,
material or confidential, and gravely affects the effective and successful
conduct of the business of UTSI and UTSI ‘s good will; could not without great
expense and difficulty be obtained or duplicated by others who have not been
able to acquire such information by virtue of employment with UTSI; and that any
breach of the terms of this Section 6 shall be deemed a material breach of this
Agreement.

c. EMPLOYEE agrees that all creative work, including without limitation,
designs, drawings, specifications, techniques, models, processes and software
prepared or originated by EMPLOYEE during or within the scope of employment
whether or not subject to protection under the federal copyright or other law
constitutes work made for hire all rights to which are owned by UTSI. Moreover,
EMPLOYEE hereby assigns to UTSI all rights, title and interest whether by way of
copyright, trade secret, patent or otherwise, and all such work whether or not
subject to protection by copyright or other law.

d. Upon termination of employment with UTSI or at any other time requested by
UTSI, EMPLOYEE shall immediately return to UTSI and not retain any copies of,
any records, data, lists, plans, policies, publications, computer and
information systems, files, diagrams and documentation, data, papers, drawings,
memos, customer records, reports, correspondence, note books, service listing
and any other business record of any kind or nature (including without
limitation records in machine-readable or computer-readable forms) relating to
Proprietary Information (“Records”).

 

6. Covenant Not To Compete

a. As a material part of the consideration for this Agreement, EMPLOYEE agrees
to the following covenants not to compete with UTSI, and with all of its
affiliated companies listed in Exhibit A to this Agreement (“Affiliated
Companies”) during his employment and for a one (1) year period following the
termination of EMPLOYEE’s employment with UTSI for any reason. EMPLOYEE agrees
not to work for any logistics company or contact customers for a period of one
year. This restriction shall apply to all UTSI Customers and Customers of
Affiliated Companies. EMPLOYEE further agrees not to solicit, retain, employ or
accept business from any UTSI employees, agents or owner operators, or the
employees, agents or owner operators of any Affiliated Companies for a period of
one year. Anything contrary notwithstanding, this Section 6 shall survive after
the termination or the earlier cancellation of this Agreement.

b. Both parties agree that the restrictions in this section are fair and
reasonable in all respects including the length of time that they shall remain
in effect and that UTSI’s employment of EMPLOYEE upon the terms and conditions
of this Agreement is fully sufficient consideration for EMPLOYEE’s obligations
under this section.

 

3



--------------------------------------------------------------------------------

c. If any provisions of this section are ever held by a Court to be
unreasonable, the parties agree that this section shall be enforced to the
extent it is deemed to be reasonable.

 

7. No Interference With Employment Relationships

EMPLOYEE agrees that he will not, either before or after termination of his
employment with UTSI, encourage, solicit or otherwise attempt to persuade any
other employee of UTSI to leave the employment of UTSI, regardless of the fact
Employee recruited said individuals to UTSI and knew them from past
relationships. In the event EMPLOYEE hires an employee of UTSI, UTSI shall be
compensated at a fee equal to 30% of the employee’s first year’s gross
compensation. This Section 7 also applies to employees of companies on Exhibit
A.

 

8. Equitable Relief And Remedies At Law

EMPLOYEE acknowledges that UTSI would suffer unique and irreparable injury in
the event of a breach of the covenants contained in Sections 5, 6 and 7 of this
Agreement, which breach could not be adequately compensated by the payment of
damages alone. Accordingly in the event of any such breach by EMPLOYEE, EMPLOYEE
agrees that this Agreement may be enforced by a decree of specific performance
or an injunction without the necessity of posting a bond in addition to any
remedies available at law, including damages arising out of or relating to a
breach of those covenants, and that any remedy which UTSI might have at law
would be inadequate by itself.

 

9. Termination of Agreement

a. Without limitation of any other remedy available to UTSI, whether in law or
in equity, EMPLOYEE’s employment relationship shall terminate immediately
without any further liability of UTSI to EMPLOYEE, upon written notice from UTSI
to EMPLOYEE, for just cause: conviction of a crime, moral turpitude, gross
negligence in the performance of duties, intentional failure to perform duties,
insubordination or dishonesty. In the event of EMPLOYEE’s termination pursuant
to this Section 9(a), UTSI shall have no obligation to pay Base Salary,
outstanding bonuses, and benefits beyond last day worked.

b. EMPLOYEE’s employment relationship shall terminate immediately upon death of
EMPLOYEE. In the event of termination by EMPLOYEE’s death, his estate/trust
(Exhibit B) shall be entitled to receive Base Salary, benefits and earned but
unpaid bonuses/grants through the date of his death as they become due in the
normal course of business.

 

4



--------------------------------------------------------------------------------

c. EMPLOYEE agrees to submit to a medical examination at any time at UTSI’s
request and expense. The medical examination will be related to EMPLOYEE’s job
and consistent with the business necessity of UTSI. This Agreement may be
terminated by UTSI immediately upon written notice to EMPLOYEE if the
examination reveals that EMPLOYEE is unable to perform the essential functions
of EMPLOYEE’S job even with a reasonable accommodation. The Agreement may also
be terminated if, for a period of three (3) consecutive months, EMPLOYEE is
unable to perform the essential functions of EMPLOYEE’s job even with a
reasonable accommodation. Upon such termination due to medical disability,
EMPLOYEE’s compensation shall be continued for twelve (12) months from the date
of disability, or the end of the Agreement, whichever comes first. Thereafter,
EMPLOYEE shall receive earned but unpaid bonuses/grants as they become due in
the normal course of business.

d. Upon the determination by UTSI’s Board of Directors that the best interests
of UTSI would be served, UTSI shall have the further right to terminate
EMPLOYEE’s employment relationship immediately or at any time, at its option
upon written notice to EMPLOYEE, without just cause. If EMPLOYEE is terminated
pursuant to this Section 9(d), EMPLOYEE shall be entitled to receive only Base
Salary and benefits and any earned but unpaid bonuses/grants for a period of
twelve (12) months following such termination. These payments shall not
constitute employment for purpose of Section 6.

e. Upon three months’ prior written notice to UTSI at any time, EMPLOYEE shall
have the right to terminate his employment relationship with UTSI at his option.
Upon receipt of such notice UTSI shall have the option to terminate EMPLOYEE’s
employment relationship immediately upon written notice to EMPLOYEE. In the
event of termination pursuant to this Section 9(e), EMPLOYEE shall be entitled
to receive Base Salary and benefits only through the three month period
following EMPLOYEE’s notice of termination. If such termination is due to health
issues or retirement, EMPLOYEE will receive all earned but unpaid bonuses as
they become due. The time period on the covenant not to compete shall commence
at the end of the three (3) month period, and EMPLOYEE shall also be bound by
the covenant not to compete during the three (3) month period. EMPLOYEE shall be
liable for all costs and expenses incurred by UTSI for the failure to give three
(3) months’ notice.

f. Upon termination of this Agreement by UTSI, EMPLOYEE shall, without a claim
for compensation, provide UTSI with written resignations from any and all
offices held by him in or at the request of UTSI, and in the event of his
failure to do so, UTSI is hereby irrevocably authorized to be, or designated as
EMPLOYEE’s attorney in fact, to act in his name and in his behalf to execute
such resignations.

g. This Agreement shall terminate upon expiration of the Term unless otherwise
agreed to by the parties in writing prior thereto.

 

5



--------------------------------------------------------------------------------

10. Exclusive Consulting Contract

Upon termination of EMPLOYEE’s employment with UTSI for any reason whatsoever,
UTSI shall have the right at its option, to retain EMPLOYEE as an independent
consultant under an exclusive consulting contract, for the performance by
EMPLOYEE of such duties as may be reasonably assigned by UTSI consistent with
the position of an independent consultant. The specific terms regarding the
actual services to be performed, length of service, restrictions on competition
and other contractual terms not set forth in this section, shall be mutually
agreeable to EMPLOYEE and UTSI. Services as an independent contractor shall not
constitute employment for purposes of Section 6.

 

11. No Restriction on Performance of Services Contemplated by Agreement

EMPLOYEE represents and warrants to UTSI that: (i) he is under no contractual or
other restriction which would give a third party a legal right to assert that he
would not be legally permitted to perform the services contemplated by this
Agreement; and (ii) by entering into this Agreement he has not breached, and by
performing the services contemplated by this Agreement, he would not breach, any
Agreement or duty relating to proprietary information of another person or
entity.

 

12. Confidentiality of Agreement

EMPLOYEE shall not disclose any of the terms of this Agreement to any person
with the exception of his spouse or attorneys or as required by law, provided
the spouse or attorneys agree to be bound by this Section.

 

13. Severability

In case any one or more of the provisions hereof shall be held to be invalid,
illegal or unenforceable, such invalidity, illegality or unenforceability shall
not affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein. To the extent possible, there shall be deemed substituted such
other provision as will most nearly accomplish the intent of the parties, to the
extent permitted by applicable law.

 

14. Entire Agreement

This Agreement embodies all the representations, warranties, covenants and
agreements of the parties in relation to the subject matter hereof, and no
representations, warranties, covenants, understandings, or agreements, unless
expressly set forth herein or in an instrument in writing signed by the party to
be bound thereby which makes reference to this Agreement, shall be considered
effective.

 

6



--------------------------------------------------------------------------------

15. No Rights in Third Parties

Nothing herein expressed or implied is intended to, or shall be construed to
confer upon, or give to any person, firm or other entity other than the parties
hereto any rights or remedies under this Agreement, except as provided in
Section 17.

 

16. Assignment

UTSI may assign its rights and delegate its responsibilities under this
Agreement to any affiliated company or to any corporation which acquires all or
substantially all of the operating assets of UTSI by merger, consolidation,
dissolution, liquidation, combination, sale or transfer of assets or stock or
otherwise. EMPLOYEE shall not be entitled to assign his rights or delegate his
responsibilities under this Agreement to any person.

 

17. Payment to Estate/Trust

No person, firm or entity shall have any right to receive any payments owing to
EMPLOYEE hereunder, except that EMPLOYEE’s estate/trust as specified in Exhibit
B shall be entitled to receive a final payment of installment of Base Salary for
services rendered to UTSI through date of death, deferred executive bonus
payouts/grants as they become due and reimbursement for any business expenses
previously incurred by EMPLOYEE for which he would have been entitled to
reimbursement hereunder.

 

18. Amendment

No modification or amendment of this Agreement shall be binding unless executed
in writing by each of the parties hereto.

 

19. Survival of Covenants

Without limitation of any other provisions of this Agreement, all
representations and warranties set forth in this Agreement and the covenants set
forth in Sections 5, 6, 7, and 12 shall survive the termination of this
Agreement for any reason for the maximum period permitted by law.

 

7



--------------------------------------------------------------------------------

20. Governing Law

This Agreement shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of Michigan. The
parties agree that should any litigation arise out of, in connection with, or
relating to this Agreement, such litigation will be commenced in the Circuit
Court for Macomb County Michigan or in the United States District Court for the
Eastern District of Michigan provided such court has subject matter
jurisdiction. The parties specifically agree, however, that either of these
courts has personal jurisdiction and venue.

 

21. Notices.

Service of all notices under this Agreement must be given personally to the
party involved at the address set forth below or at such other address as such
party shall provide in writing from time to time.

 

  COMPANY:         Matthew Moroun

               12225 Stephens Road

               Warren, MI 48089

 

  EMPLOYEE:         Harold E. Wolfe

               12755 E. Nine Mile Road

               Warren, MI 48089

 

22. Section Headings

The titles to the sections of this Agreement are for convenience of the parties
only and shall not affect in any way the meaning or construction of any Section
of this Agreement.

 

23. Non-Waiver.

No covenant or condition of this Agreement may be waived except by the written
consent of UTSI Board of Directors. Forbearance or indulgence by UTSI in any
regard whatsoever shall not constitute a waiver of the covenants or conditions
to be performed by EMPLOYEE to which the same may apply, and, until complete
performance by EMPLOYEE of said covenant or condition, UTSI shall be entitled to
invoke any remedy available to UTSI under this Agreement or by law or in equity,
despite said forbearance or indulgence.

 

8



--------------------------------------------------------------------------------

24. Construction

Although this Agreement was drafted by UTSI the parties agree that it accurately
reflects the intent and understanding of each party and should not be construed
against UTSI if there is any dispute over the meaning or intent of any
provisions.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

   

UNIVERSAL TRUCKLOAD SERVICES, INC.

     

/s/ Pete Dwyer

    By:  

/s/ Matthew T. Moroun

        [Witness]

         

Its:

  Chairman

/s/ Pete Dwyer

   

/s/ H.E. Wolfe

        [Witness]

      EMPLOYEE

 

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Central Transport, LLC

 

2. LINC Logistics Company.

 

3. P.A.M. Transport, Inc.

 

4. Centra, Inc.

 

5. This will include all entities under common ownership to the above companies
and/or their successors.

 

10



--------------------------------------------------------------------------------

Exhibit B

This exhibit names the legal trust that has been established for HAROLD E.
WOLFE. The trust name is: HAROLD E. WORFE REVOCABLE LIVING TRUST, u/d/t March 2,
2004

 

 

Initialed

 

11